Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 07/30/2021. As directed, claims 1-3, 6-11, and 13-20 were amended. Claims 5, 12, and 21 were cancelled. Accordingly, claims 1-4, 6-11, and 13-20 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Drawings
The drawings were received on 7/30/2022.  These drawings are acceptable. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, line 2, replace “tracking, by the one or more processors of, the distance” with --tracking, by the one or more processors, the distance--
In claim 6, line 3, replace “the recommended routes, wherein no routes are desirable using available” with --the recommended routes, when no routes are desirable using available--
In claim 13, line 4, replace “the recommended routes, wherein no routes are desirable using available” with --the recommended routes, when no routes are desirable using available--
In claim 19, line 4, replace “the recommended routes, wherein no routes are desirable using available” with --the recommended routes, when no routes are desirable using available--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, Examiner deems a method of providing directional guidance for electric vehicles, said method comprising: receiving, by one or more processors of a computer system, a destination location for an electric vehicle; receiving, by the one or more processors, data, said data including locations of interest to a user of the electric vehicle, said locations of interest being proximate to a plurality of charging locations, each charging location comprising a charging station configured to charge electric vehicles; determining, by the one or more processors, a distance the electric vehicle can travel based on a current charge level of the electric vehicle; receiving, by the one or more processors from a sensing system comprising one or more sensors at each charging station, a use status of whether each charging station is currently in use, a charge status of a current charge level of electric vehicles using each charging station, and a wait status of whether any vehicles are waiting to use each charging station; predicting, by the one or more processors, availability of charging stations at the plurality of charging locations, said predicting the availability taking into account the use status, the charge status, and the wait status; receiving, by the one or more processors from a speed sensor, a speed of the electric vehicle wherein the speed sensor senses the speed of the electric vehicle; tracking and storing, by the one or more processors, an average speed of the electric vehicle; determining, by the one or more processors, routes for the electric vehicle to reach the destination location, said determining routes based upon the distance the electric vehicle can travel, the predicted availability of charging stations, the locations of interest, and a total travel time of each route for the electric vehicle to travel to reach the destination location; recommending, by the one or more processors, the routes and charging schedules indicating how long the user should charge the electric vehicle at the charging locations along each route, wherein said recommending the routes is based upon the total travel time of each route, availability of the locations of interest to the user located proximate to the charging locations of the plurality of charging locations, and user preferences with respect to the locations of interest; displaying, by the one or more processors, the recommended routes to the user; receiving, by the one or more processors from the user, a route selected by the user from the recommended routes; recommending, by the one or more processors to the user, a speed at which to drive the electric vehicle, wherein the recommended speed is based on the charge level of the electric vehicle, the availability of charging stations, a distance to the destination location, weather conditions, and a distance to a next available charging station; and driving, by a hardware based module of a self-driving or autonomous vehicle system, the electric vehicle, wherein the hardware based module includes specialized circuitry used to implement driving the electric vehicle, and wherein driving the electric vehicle is based on the recommended speed to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include a charge status of a current charge level of electric vehicles using each charging station, and a wait status of whether any vehicles are waiting to use each charging station; and predicting, by the one or more processors, availability of charging stations at the plurality of charging locations, said predicting the availability taking into account the use status, the charge status, and the wait status, in the context of the guidance method of claim 1. 
Hiruta et al. (US PGPub. No. 2011/0224900) is deemed the closest prior art of record and teaches a route planning system including a search unit that searches for a plurality of facilities located near the minimum-cost route from a current position to the destination, where the battery can be charged; a guided route calculation unit that sets a waypoint on the minimum-cost route via which the moving object can be guided to each facility, and calculates a guided route from the waypoint to the each facility and a first power requirement indicating an amount of power required to travel through the guided route; and a facility designating unit that designates a target facility to which the moving object is to be guided, based upon third power requirements each calculated by adding a second power requirement, indicating an amount of power required to allow the moving object to travel from the current position to the waypoint, to the first power requirement and remaining power in the battery, further including suggesting, via the display device, the charging station with the shortest wait time, based upon the charging station availability conditions, so as to allow the user to choose whether or not to head for the particular charging station. Hiruta appears to be silent, however, on the system further basing a predicted availability of charging stations on each of use status, charge status of a current charge level of electric vehicles using each charging station, and a wait status of whether any vehicles are waiting to use each charging station. 
Claim(s) 2-4 & 6-7, 9-11 & 13-14, and 16-20 depend(s) from claim(s) 1, 8, and 15, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669